
	

114 SRES 230 ATS: Designating September 25, 2015, as “National Lobster Day”.
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 230
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2015
			Mr. King (for himself, Ms. Collins, Mr. Whitehouse, Mrs. Shaheen, Mr. Reed, Ms. Ayotte, Mr. Murphy, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 5, 2015Committee discharged; considered and agreed toRESOLUTION
		Designating September 25, 2015, as National Lobster Day.
	
	
 Whereas lobster from the United States is recognized around the world as a prized culinary delicacy;
 Whereas lobster fishing has served as an economic engine and a family tradition in the United States for centuries;
 Whereas thousands of families in the United States make their livelihoods from lobster fishing and processing;
 Whereas more than 120,000,000 pounds of lobster are caught each year in waters of the United States, representing one of the Nation’s most valuable catches;
 Whereas the lobster industry is booming abroad, with profits climbing from $335,800,000 in 2009 to $738,600,000 in 2014;
 Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving Day feast in 1621;
 Whereas responsible lobstering practices, beginning in the 1600s, have created one of the world’s most sustainable fisheries;
 Whereas Lobster Newburg was featured on the menu at the inaugural dinner celebration for President John F. Kennedy;
 Whereas lobsters are one of the most healthy and nutritious sources of protein; Whereas the peak of the lobstering season in the United States occurs in the late summer;
 Whereas lobster has become a culinary icon, with the lobster roll being featured at the 2015 World Food Expo in Milan, Italy; and
 Whereas lobster is featured on more and more restaurant menus, growing by 35 percent from 2009 to 2013: Now, therefore, be it
		
	
 That the Senate— (1)designates September 25, 2015,  as National Lobster Day; and
 (2)encourages the people of the United States to observe the day with appropriate ceremonies and activities.
			
